Grieein, Y. C.
The only difference between this case and Public Service Railway Co. v. Reinhardt, just decided, is that the defendant took out one polic3r of insurance of $5,000, covering the cities of Elizabeth and Newark. This was condemned in Fischer v. Politt, by the supreme court in an opinion filed by Mr. Justice Minturn, January 17th, 1921 (not yet reported), in which he affirmed, a conviction, under the Kates act, for operating where the bond filed included liability occurring in two municipalities. This, however, as indicated in the Reinhardt Case, complainant cannot take advantage of.
A decree will be advised dismissing the bill.'